Citation Nr: 1721790	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to bilateral pes planus.

4.  Entitlement to service connection for cystic acne. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides and/or as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to December 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2009, August 2009, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In June 2015, the Board reopened the Veteran's claim for entitlement to service connection for hypertension, and remanded all claims for additional development.  

As noted in the June 2015 Remand, the RO indicated that new and material evidence was necessary to reopen the Veteran's claim for entitlement to service connection for a right eye disorder; however, the Board notes that the Veteran filed a timely notice of disagreement in April 2009 to the original March 2009 rating decision denying entitlement to service connection for a right eye disorder. See April 2009 statement.  As such, the Board found that the appeal stemmed from the March 2009 decision, which had not become final.
The issues of entitlement to service connection for bilateral pes planus, a bilateral knee disorder, cystic acne, hypertension and diabetes mellitus, type 2, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right eye disorder that can be causally or etiologically attributed to an injury sustained during service.

2.  The Veteran's defective vision is not a recognized disability of the eyes for VA compensation purposes; there is no evidence of an additional disability due to disease or injury superimposed upon the defective vision during service.


CONCLUSION OF LAW

Entitlement to service connection for a right eye disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2009 that fully addressed the entire notice element. The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. 

All pertinent treatment records have been obtained. There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board notes that the VA treatment records from 1979 sought on Remand pertain specifically to the Veteran's claim for hypertension, as indicated by the Veteran himself.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearing. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

This claim was remanded in June 2015. The RO was instructed to afford the Veteran a VA examination. Additional records were associated with the claims file; and a VA examination was scheduled; however, the Veteran canceled the examination and indicated that he did not want to attend any examinations.  See December 2015 Report of Contact.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives for this issue. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Right Eye Disorder

The Veteran seeks entitlement to service connection for a right eye disorder.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran asserts that he was assaulted during service and hit in the eye, causing his eye to be dry as well as causing vision problems. See April 2015 BVA Hearing Transcript, pages 15-16.

The Board notes that the Veteran entered into service with defective distant vision of 20/25.  See July 1977 entrance examination. No additional eye disorders were noted. An October 1978 treatment note indicates the Veteran was in a fight with another person and injured his hand.  There were no eye injuries noted.  On the Veteran's Report of Medical History for separation in November 1978, he indicated that he had eye trouble. A questionable strabismus of the right eye was noted on his separation examination in November 1978, with an explanation of a "lazy eye" by history, normal examination.  His right eye vision was 20/25.

The Veteran was afforded a VA examination for an unrelated disorder in September 1980.  His vision was noted to be 20/25 in the right eye.  Pupils were round, regular, equal and reactive to light.  Extraocular movement was normal, and conjunctiva was clear.  

In December 2000, a VA treatment note reported that the Veteran was in an altercation that morning with blows to the right side of his head/eye and there were some vision changes noted between the left and right eyes.  The Veteran reported that he had amblyopia since childhood.  The Veteran's vision was 20/40 in the right eye, corrected to 20/25.  

In September 2004, the Veteran sought treatment, complaining of recurrent eye irritation for one week.  He stated his eyes were red and itching.  He asserted that he had dust that kept getting into his eyes at work.  He reported working with laundry around chemicals but denied any exposure to the eyes.  He denied any visual acuity changes or trauma.  He was diagnosed with allergic conjunctivitis and intermittent exotropia.  

In October 2004, the Veteran returned to the VA clinic, seeking different eye drops.  He reported that using the ones he was currently prescribed caused him discomfort and feelings of dryness and irritation.  It was noted that the Veteran had a long history of similar symptoms.  

A January 2009 VA treatment note indicated the Veteran had a weak muscle in the right eye.  The Veteran reported that his lazy eye started during active duty.  A March 2009 note reported the Veteran had a right lazy eye.  

A May 2014 VA diabetic eye examination indicated the Veteran's vision was 20/50 in the right eye.  There were no additional disorders noted.

The Veteran was scheduled for a VA eye examination in 2015, but canceled the examination, reporting that he did not want to attend any examinations.  See December 2015 Report of Contact.  Because the Veteran failed to report for his scheduled VA examination, the Board must decide the service-connection claim on the evidence of record. 38 C.F.R. § 3.655(b).

The Board finds that service connection is not warranted.  The Veteran's defective distance vision noted on entrance to service, or refractive error, is considered a congenital defect that is not subject to service connection. 38 C.F.R. § 3.303 (c). Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes). Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia. See M21-1MR, Part III, Subpart iv, 4.B.10.d. Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation. As such, the Veteran's defective distance vision is not a disability for which service connection may be established.

The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990). However, the record contains no competent evidence of an additional eye disability related to military service.  Although service treatment records document a fight, no injuries to the eye were noted.  Importantly, however, the Veteran was involved in an altercation post service, during which injuries to the right eye were noted.   

While the record reflects that the Veteran has been diagnosed with several additional eye disorders such as strabismus and amblyopia, there is no competent evidence these disorders were superimposed on his refractive error as a result of an injury during military service.  There is no evidence that any currently diagnosed eye disorder is a result of the Veteran's time in service.

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss difficulty seeing things and eye pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to discuss his symptoms, he is not competent to determine the etiology of his eye disorders, as such determination is an opinion that requires medical knowledge due to the complexity of the question involved.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  There are no probative medical opinions of record.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right eye disorder, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right eye disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for bilateral pes planus, a bilateral knee disorder, cystic acne, hypertension and diabetes mellitus, type 2.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the June 2015 Remand, the Veteran testified during his April 2015 Board Hearing that he sought treatment specifically for hypertension from St. Luke's Hospital in Jacksonville, Florida as well as the Jacksonville, Florida VA Medical Center (VAMC) within months of discharge from service.

The RO was instructed in the June 2015 Board Remand to obtain these treatment records.  The Board notes that the Veteran did not complete an authorization to obtain records from St Luke's, however, there is an authorization for records from the VAMC in the claims file. While the RO obtained updated treatment records, dated 2013-2015, from the VAMC, it does not appear that any attempt was made to obtain prior records from as early as 1979.  These records are important as they could provide evidence that the Veteran was treated for hypertension within one year of discharge.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992). Furthermore, 38 U.S.C. § 5103A (b)(3) requires that VA continue any attempts to get federal records "until the records are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  On remand, these records should be located and associated with the claims file.

Additionally, the Board notes that in the June 2015 Remand the RO was instructed to obtain addendum medical opinions for the issues of bilateral pes planus, bilateral knee disorder, cystic acne, and diabetes mellitus, type 2.  However, instead of obtaining addendum opinions, the RO scheduled VA examinations, which the Veteran canceled and did not attend.  There was no need for the Veteran to undergo VA examinations for these issues unless deemed necessary by the examiners.  The claims file does not indicate that examiners requested examinations in order to provide medical opinions.  On remand, addendum opinions for these issues must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from VAMC Jacksonville, Florida, beginning in 1979.  

Records may be outstanding that do not appear in the Compensation and Pension Records Interchange (CAPRI) due to their age - if necessary, search for available hardcopies.

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Obtain an addendum opinion for cystic acne. The examiner must review the claims file. The examiner should provide the following:

a) Does the evidence clearly and unmistakably show that the Veteran's cystic acne existed prior to service? 

b) If the answer to a) is yes, does the evidence clearly and unmistakably show that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disorder? The examiner must consider the Veteran's lay statements regarding his symptoms in service. Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion. 

c) If the answer to a) is no, then answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's acne had its onset in service or is otherwise attributable to the symptoms experienced during service? Again, the Veteran's lay statements in this regard must be considered.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of his disorder as occurring during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Obtain an addendum opinion for the Veteran's bilateral pes planus. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

a) Please opine as to whether the Veteran's bilateral pes planus is a congenital disease, a congenital defect, or an acquired disorder. 

The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

b) If the Veteran's bilateral pes planus is a congenital defect, was this defect subject to a superimposed disease or injury during service? If the answer is "Yes," please describe the resultant disability.

c) If it is determined to be a congenital disease or it was acquired, please offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the pre-existing bilateral pes planus (noted on entrance examination) underwent an increase in severity during service, and if YES, whether such increase was clearly and unmistakably due to the natural progress of the condition. 

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms. All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4. Obtain an addendum opinion for the Veteran's bilateral knee disorders.  The claims file must be made available and reviewed by the examiner. The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's right and left knee disorder is proximately due to OR aggravated by his bilateral pes planus. If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In doing so, the examiner must acknowledge symptoms reported during and after service, to include the in-service diagnosis of a bilateral knee strain secondary to pes planus, and discuss any medical AND lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

5. Obtain a VA medical opinion for diabetes mellitus, type 2. 

The claims file must be made available and reviewed by the examiner. The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's diabetes mellitus type 2, is proximately due to OR aggravated by his hypertension. If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

6.  After completion of the above, and any other actions deemed necessary by the RO, the RO/AMC must readjudicate the claims. 

If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

7. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


